In a separation action, order granting plaintiff temporary alimony and counsel fees Modified on the facts by increasing the amount awarded as temporary alimony from $35 to $50 per week; and by increasing the amount awarded as counsel fee from $150 to $250. As so modified, the order is affirmed, with $10 costs and disbursements to appellant. One half of the counsel fee shall be paid within ten days after service of a copy of the order to be entered hereon, and the remainder at the time of trial. The action should proceed to trial forthwith. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.